DENY; and Opinion Filed July 3, 2018.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00762-CV

                            IN RE 165 HOWE, LP, ET AL., Relators

                   Original Proceeding from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-03144-A

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Stoddart
                                    Opinion by Justice Fillmore
       Before the Court is relators’ July 3, 2018 Petition for Writ of Mandamus in which they

complain of the trial court’s June 4, 2018 discovery order compelling relators to comply by July

4, 2018. To be entitled to mandamus relief, relators must show both that the trial court has clearly

abused its discretion and that relators have no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

       Based on the record before us, we conclude relators have not shown they are entitled to the

relief requested. Further, relators do not explain why they have waited to the eve of the compliance

deadline to seek a stay and to seek extraordinary relief. Accordingly, we deny relators’ petition

for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court

determines relator is not entitled to the relief sought); see also In re Int’l Profit Assocs., Inc., 274

S.W.3d 672, 676 (Tex. 2009) (per curiam) (orig. proceeding) (“[D]elaying the filing of a petition

for mandamus relief may waive the right to mandamus unless the relator can justify the delay.”);
In re Boehme, 256 S.W.3d 878, 887 (Tex. App.—Houston [14th Dist.] 2008, orig. proceeding)

(“delay alone can provide ample ground to deny mandamus relief.”); Furr’s Supermarkets, Inc. v.

Mulanax, 897 S.W.2d 442, 443 (Tex. App.—El Paso 1995, orig. proceeding) (relator sought

mandamus relief on the day documents were due and four months after court’s oral discovery

ruling).




                                                /Robert M. Fillmore/
                                                ROBERT M. FILLMORE
                                                JUSTICE




180762F.P05




                                             –2–